Cooley, J.
This case comes up on exceptions to the rulings of the Recorder of Detroit, taken on the second trial of the defendant for the crime of larceny, charged to have been committed October 3, 1878. The firm of A. N. Sabin & Co., produce and commission dealers, were the prosecutors, and the theory of the prosecution was that defendant came to their place of business on pretense of making a purchase of flour, and engaged their attention while a confederate committed the larceny. On the first trial the defendant took the stand in his own behalf, and undertook to account for his presence at Sabin’s in the following statement: That he lived in Cleveland, Ohio, and had been engaged there, among other things, in shipping cheese to Chicago; that a few days before the time of the alleged offense a gentleman from Buffalo, named Foster, had come to see him to get him to buy apples in Michigan; that he had gone to Chicago on business there, making inquiries as to apples on the way; that he came to Detroit October 1st, 1878, and on the next day he received a letter from his cousin, who was head book-keeper in the firm of *304Chandler & Son, on Ontario street, Cleveland, requesting him to make inquiries as to flour in Detroit, and that it was in pursuance of this request that he went to Sabin’s and was there at the time of the alleged larceny.
The defendant was convicted on the first trial, but the verdict was set aside, and on the second trial the above statement was put in evidence by the prosecution, with the avowed purpose of following it with evidence that defendant’s pretense of business at Sabin’s was wholly false. The defendant objected to its introduction, but the objection was overruled.
William Chandler then testified for the prosecution that he had for years been employed by the firm of Chandler & Son, in Cleveland; that in September and October, 1878, he was the head book-keeper of that firm ; that he did not know defendant, nor did he ever see him to his recollection; that defendant was not his cousin; that he had never written to defendant in September or October, 1878, or at any other time or place, to inquire from him the price of flour, and that Chandler & Son never dealt in flour at all.
The only question worthy of notice which the record presents, is whether the court erred in admitting in evidence the statement of the defendant on the former trial, and the evidence of Chandler to contradict it. The defendant, on the second trial, made no statement whatever.
It cannot be claimed with any reason that giving in evidence the defendant’s statement violates any privilege which the statute confers upon him. He gives evidence in this manner on his own behalf at his option, and is not to be subjected to unfavorable inferences because he withholds it. But when it is in, it is to be treated like any other evidence, and may be contradicted and shown to be false. Defendant has no claim to be protected against the exposure of this falsehood where he indulges in it for his own exculpation. He runs.the risk of this exposure when he invents a false defense.
*305The peculiarity of this case consists in the defendant’s statement being put in on the second trial, not by the defendant himself, but by the prosecution. It is not therefore evidence in the case except as the prosecution makes it so, and the prosecution puts it in, not that reliance may be placed upon it, but for the very purpose of showing its falsity. It is proved as a declaration by the prisoner that it may be followed by evidence that he has attempted to deceive and mislead by it. And the question is whether from the statement itself or from the use which was made of it, inferences unfavorable to the prisoner’s innocence might rightly be drawn.
It was never doubted that the conduct of a suspected party when charged with a crime may be put in evidence against him when it is such as an innocent man would not be likely to resort to. Thus, it may be shown that he made false statements for the purpose of misleading' or warding off suspicion.; though these are by no means conclusive of guilt, they may strengthen the inferences arising from other facts. State v. Williams 27 Vt. 724; Rex v. Higgins 3 C. & P. 603; Rex v. Steptoe 4 C. & P. 397. So it may be shown that the accused fled to escape arrest, or broke jail or attempted to do so (Whaley v. State 11 Geo. 123), or offered a bribe for his liberty to his keeper (People v. Rathbun 21 Wend. 509). These are familiar cases and rest in sound reason. But the case of deliberate fabrication 'of evidence, or of attempt in that direction, would seem to be still plainer. In People v. Marion 29 Mich. 31, 39, an objection to evidence that the defendant had attempted to tamper with a witness and with the jury was thought so manifestly baseless that it could scarcely be made seriously. In Commonwealth v. Webster, Bemis’ Report 210, anonymous letters written by defendant to mislead the officers were received as bearing upon his guilt. All these attempts to avoid a trial, to evade conviction by frauds • upon the law, or to lead suspicion and investi*306gation in some other direction by false or covert suggestions or insinuations, are so unlike the conduct of innocent men that they are justly regarded as giving some evidence of a consciousness of guilt. They do not prove it, but the jury are entitled to consider and weigh them in connection with the more direct evidence. Toler v. State 16 Ohio St. 583, 585.
'In this ease the prosecution were allowed to show that the defendant had deliberately fabricated a false statement which, if true, would have been sufficient for his full exculpation. What conduct could possibly be more suggestive of guilt? An attempt' to escape may be due to fright exclusively; and an effort to direct attention to another may be made in good faith, and in the belief that the other is the guilty person; but this is a deliberate attempt to deceive the court and jury, and while not constituting perjury, because not under oath, it has and was intended to have all the effect of perjury on th# case being tried. It betrays a consciousness that unless the jury are made to believe a falsehood, the case against the party is sufficient to convict him, or at least to put him in peril, and it is made when the party has the assistance of counsel, and when he is no longer agitated by the first excitement of the accusation. It presents, therefore, all the evidences which conduct can furnish in any case, that the accused is in a peril from which straightforward and honorable conduct is not likely to relieve him.
Suppose the defendant on the first trial had relied upon an alibi, shown by his own evidence, and on the second had gone upon the stand with an admission of his presence, but with some excuse; shall the prosecution be precluded from showing how he has undertaken by his own evidence to prove inconsistent defenses? It seems to me that there can be no just or sensible rule of law that can thus shield falsehood, when it is made use of to mislead justice.
The Recorder should be advised to proceed to judgment.
*307Marston, C. J., and Graves,- J., concurred.